Citation Nr: 1223940	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease (DJD), left knee, status-post arthroscopy with debridement of the medial meniscus, hereinafter referred to as a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from February 1987 to May 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2007 rating decision, in pertinent part, granted the Veteran's claim of entitlement to service connection for a left knee disability and assigned the same an initial 10 percent disability rating, effective June 1, 2007.  As of November 2007, the RO in Roanoke, Virginia, has had jurisdiction of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the most recent VA examination conducted to evaluate the severity of the Veteran's left knee disability was in February 2007.  By an October 2008 statement, the Veteran asserted that his left knee disability had worsened, and that he was scheduled to undergo additional surgical treatment in November 2008.  

Review of the claims file is silent for any treatment records dated after October 2008, and include only a report of magnetic resonance imaging (MRI) and one treatment note.  On remand, the Veteran should be provided an additional opportunity to supplement the record with his private treatment records.  There is no indication, and the Veteran has not asserted, that he receives VA treatment for his left knee disability.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted). 

Therefore, to ensure that the record reflects the current severity of the Veteran's left knee disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he file a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his private treatment records reflecting treatment, including surgery, for his left knee disability.  Advise the Veteran that he may submit the private treatment records if he so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received, the claims file should be properly documented and the Veteran so notified. 

2.  Thereafter, arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his left knee disability.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should measure range of motion, expressing all findings in degrees and noting the point, if any, when the Veteran begins experiencing pain on both flexion and extension.  Further, the examiner should note whether there is weakened movement, premature/excess fatigability, and incoordination, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for his service-connected left knee disability.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


